Citation Nr: 1549563	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-08 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right hip disability, claimed as secondary to service connected mild anterior wedging of L5, with lumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1978 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has right hip disability secondary to his service connected lumbar spine disability.  The latter disability was incurred in service when the Veteran fell in a hole while working with wire.  In the alternative, he claims that he injured the right hip in the same incident and did not receive treatment since it was not as bothersome as the back.  Hearing transcript at pp. 4-6.  (While a November 2015 rating decision granted secondary service connection for peripheral neuropathy of the lower extremities, service connection for a right hip disability remains pending).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

An examination would be helpful to determine the nature and etiology of any right hip disability present.  The examiner should specifically consider the Veteran's lay statements and VA treatment records.  See, e.g., August 2010 physical medicine record (Veteran reported injury in service, with worsening low back and hip pain); May 2012 VA spine examination (noting the Veteran has tender right hip pain, and that his pain is mainly from his right hip, with probable trochanteric bursitis); June 2012 physical medicine record (noting constant lumbar and hip pain after his injury in service); miscellaneous pain consultation records (noting chronic low back and right hip pain, which the Veteran stated began 25 years ago during "a military maneuver"); and a February 2015 primary care record (noting chronic low back pain that goes to the Veteran's hip).  

Any outstanding records should be obtained; the most recent VA records, available on the Virtual VA system, are dated October 1, 2015.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorizations, request any outstanding treatment records of the Veteran, to specifically include records from VA for the period after October 1, 2015.  

2.  After the above has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any right hip disability.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  All necessary tests and studies should be conducted.

For any right hip disability identified, the examiner should indicate whether it at least as likely as not (50 percent probability or more) was incurred during his service, or in the case of degenerative joint disease, within the first post service year.  

If not, is it is it at least as likely as not that any current right hip disability was caused or aggravated by service-connected back disability?  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's lay statements and treatment record (summarized in this document).  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and symptoms since service.  

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




